Citation Nr: 0403311	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1964 to August 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran is 
substantially confined, as a direct result of his 
disabilities, to his dwelling and the immediate premises.

2.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352, 3.655 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist the Veteran

By law, a claimant generally has the responsibility to 
present and support (emphasis added) a claim for benefits 
under laws administered by the VA.  38 U.S.C.A. § 5107(a).  
In turn, the VA has a statutory obligation to assist the 
claimant in the development of his claim.  38 U.S.C.A. §§  
5102, 5103, 5103A; 38 C.F.R. §§ 3.159.  In particular, the VA 
has duty to notify him of the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103(a).

By virtue of information sent to the veteran in the Statement 
of the Case (SOC) and in a letter dated in August 2002, the 
veteran was notified of evidence necessary to substantiate 
his claim of entitlement to special monthly pension.  Indeed, 
the SOC sets forth provisions of 38 C.F.R. § 3.159.  Such 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Evidence received in support of the veteran's claim consists 
of an October 1989 Notice of Certification to the State 
District Court that the veteran had been evaluated and 
referred for outpatient treatment at a mental health clinic.  

In an effort to assist the veteran in the development of his 
claim, the RO scheduled the veteran for a VA examination to 
determine the nature and extent of his psychiatric disability 
and whether or not he was housebound or in need of the 
regular aid and attendance of another person.  The 
examination was to held in September 2002; however, the 
veteran did not report for that examination.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to special monthly pension.  In 
fact, in several statements (see, e.g. VA Form 9, received in 
February 2003), the veteran and his wife noted that they did 
not have further evidence to support the veteran's claim.  As 
such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence.  
Indeed, such development would serve no useful purpose and, 
therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no threat of harm or 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

II.  The Facts and Analysis

The veteran's permanent and total disability rating for VA 
pension purposes became effective March 4, 1997.  Then, as 
now, his only disability was a psychotic disorder, paranoid 
type, evaluated as 70 percent disabling.  The evidence showed 
that he was receiving Supplemental Security Income from the 
Social Security Administration.  

The veteran seeks a higher level of VA pension benefits.  
Primarily, he maintains that he is housebound by virtue of 
his psychiatric disorder.  His wife also suggests that he 
requires the regular aid and attendance of another person.  
She reports that the veteran is extremely paranoid and that 
he has not left the house in years.  She further notes that 
other than the veteran, only she and the children are allowed 
in the house.  In any event, she and the veteran maintain 
that special monthly pension is warranted.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
psychiatric disorder.  Where, as here, entitlement to pension 
has already been established and an increase in pension is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See, e.g., Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).  A 
finding that the veteran is housebound requires that he be 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area.  In such cases, the evidence must show that it is 
reasonably certain that the disability and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 
3.351(b).  The veteran will be considered to be in such need 
if he:

1.  Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or

2.  Is a patient in a nursing home 
because of mental or physical incapacity; 
or

3.  Establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person:  inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. §  3.352(a) (2003).  

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a). 

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

As noted above, the evidence shows that the veteran's 
psychiatric disability was evaluated in October 1989 for the 
State District Court.  It was recommended that he receive 
outpatient treatment at a mental health clinic; however, he 
refused such treatment.  Such evidence was not adequate to 
show the extent of the veteran's psychiatric disability in 
2002, so the RO scheduled him for a VA examination in 
September that year.  38 C.F.R. § 3.326(a).  The examiner was 
asked to determine the nature and extent of the veteran's 
psychiatric disability and whether or not he was housebound 
or in need of the regular aid and attendance of another 
person.  

Shortly after being notified of the examination, the 
veteran's wife informed the VA that he would not report for 
such an examination.  She noted that he would not leave the 
house for any reason and that such behavior had been present 
for over fifteen years.  She reported that his fear of 
leaving the house was so severe that he had not gone to his 
son's wedding and that he was refusing to go to his 
daughter's wedding.  In an earlier statement (received in 
July 2002), the veteran's wife had also noted that he refused 
to be examined at home.

When a VA examination is scheduled in conjunction with a 
claim for increased benefits, and the veteran, without good 
cause, fails to report for such an examination, the claim 
shall be denied.  38 C.F.R. § 3.655(a)-(b) (2002).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Although the veteran wife states that he is too ill to leave 
his house or to have someone come in for the examination, she 
is a lay person.  As such, she is not qualified to render 
opinions which require medical expertise, such as the 
expected capabilities of a disabled person or whether an 
individual is permanently housebound by reason of his 
disability(s).  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinion, without more, cannot be considered competent 
evidence of good cause as to why the veteran cannot report 
for his examination.

Inasmuch as the veteran refuses to be examined inside or 
outside the home, and inasmuch as he has not submitted any 
recent evidence regarding the extent of his psychiatric 
disability, the claim of entitlement to special monthly 
pension must be denied.  In arriving at this decision, the 
Board is not unsympathetic to the veteran's plight.  It 
should be noted, however, that while the VA does have a duty 
to assist the veteran in the development of his claim, that 
duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  See, e.g., Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996) (the duty to assist in the 
development and adjudication of a claim is not a one-way 
street).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  




ORDER

Entitlement to special monthly pension, based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound, is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



